  ,.
                                                                                                                                                                          ) i
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Page I ofl



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                        V.                                                        (For Offenses Committed On or After November l, 1987)


                        Oscar Vargas-Tlatelpa                                                     Case Number: 3:19-mj-23816




REGISTRATION NO. 06962151
                                                                                                                            SEP 1 8 2019
THE DEFENDANT:
 IS] pleaded guilty to count(s) ....:_l.::o.:_f.::C.::o.::m:i:p:.::la::i.::nt:__ _ _ _ _ _ _ _--h:ooct'fLHIERiijK!i:,HU3t.SS'.FFDHllSa'lT'lR3flC'lT./<ClbOlfU~R~TNIA+--
 •     was found guilty to count(s)                                         BY                       DEPUTY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                               Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                     1

 •     The defendant has been found not guilty on count( s)
                                                  -------------------
 •     Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                        \    /'         ,,,)   "'\



                                 •    TIME SERVED                                           -Q ___u_•·.. (_./_,_ _ _ _ _ _ days
 ISi Assessment: $10 WAIVED ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, September 18, 2019
                                                                                             Date of Imposition of Sentence


Received
              -• - U S ~ M - - - - - - -
                                                                                             IllilLt~OCK
                                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                            3:19-mj-23816
